DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 3, 2022 has been entered.

Claim Summary
This action is in response to the amendments filed on May 3, 2022.
Claims 1-18 and 20-22 are cancelled.
Claims 19 and 23-41 are pending.
Claims 19, 23-30, 32, 34-39, and 41 have been amended.
Claims 19 and 23-41 are currently rejected.

Response to Arguments
35 U.S.C. § 103
Applicant's arguments filed on May 5, 2022 have been fully considered but they are not persuasive. The Applicant argues:
“Yang fails to teach or suggest receiving from a current driver of the autonomous vehicle feedback regarding the autonomous driving pattern that is associated with the event type; and amending the autonomous driving pattern that is associated with the event type based on the feedback; 
Poeppel fails to cure this deficiency. 
Even assuming, for sake of argument that Yang and Poeppel can be combined (contested by the Applicants) - then Yang and Poeppel, alone or in combination, fail to teach or suggest the features of claim 19 - and claim 19 should be allowed.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. Yang teaches that a learning module may communicate with the user by asking driving preference questions to the user via an interactive interface, indicating that the learning module receives user input (i.e., feedback) regarding an autonomous driving pattern (see Yang at least [0052]). Yang further teaches that the driving profiles may be updated based on ongoing collected driving statistics, which includes manual driving behaviors, or user input (see Yang at least Abstract and [0048]). Yang [0048] explicitly discloses that the driving profiles may correspond to a specific driving situation or scenario (i.e., event type). For these reasons, Yang does teach “receiving from a current driver of the autonomous vehicle feedback regarding the autonomous driving pattern that is associated with the event type; and amending the autonomous driving pattern that is associated with the event type based on the feedback,” as argued by the Applicant.

The Applicant further argues:
“Engelman teaches of applying a default profile content if there is no driver preference associated with a detected predetermined scenario - and fails to teach or suggest when detecting an event type then determining by a processing circuitry of the vehicle whether to apply (a) a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type, or (b) a default autonomous driving pattern that is associated with the event type, is not tailored to the current driver of the vehicle and exists prior to the determining; 
Yang fails to cure this deficiency. 
Even assuming, for sake of argument that Yang and Engelman can be combined (contested by the Applicants)- then Yang and Engelman, alone or in combination, fail to teach or suggest the features of claim 32 - and claim 32 should be allowed.”

The Examiner has considered the Applicant’s arguments and respectfully traverses. The amended claims as recited in the claim set filed on May 3, 2022, claim 32 has been amended to recite:
“…when detecting an event type then determining whether to apply (a) a tailored autonomous driving pattern that tailored to a current driver of the vehicle, and is associated with the event type and exists prior to the determining, or (b) a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle;…”

The amendment in the claims falls under option (a); however, the amendment according to the Applicant’s arguments falls under option (b). It is presumed that the Applicant’s arguments contain a typographical error, and that it is intended that the amendment belongs to option (a), as presented in the claims. In that case, Engelman [0032] explicitly discloses that “the processing device 115 may apply a default profile control if there are no driver preferences associated with the detected predetermined scenario,” as cited in the prior Office Action. The processing device of Engelman only applies the default autonomous driving pattern if there are no tailored autonomous driving patterns detected in a predetermined scenario. By determining to apply the default profile control if there are no tailored autonomous driving patterns detected in a predetermined scenario, Engelman effectively performs “…when detecting an event type then determining whether to apply (a) a tailored autonomous driving pattern that tailored to a current driver of the vehicle, and is associated with the event type and exists prior to the determining, or (b) a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle;…” as argued by the Applicant.

For these reasons, the Examiner maintains the previous 35 U.S.C. § 103 rejection. The citations of the references have been restructured for clarification.




Claim Objections
Claims 19 and 39 are objected to because of the following informalities: 
Claim 19 recites “receiving from a current driver of the autonomous vehicle feedback regarding the autonomous driving pattern that is associated with the event type”. The Examiner suggests amending this limitation to recite “receiving, from a current driver of the autonomous vehicle, feedback regarding the autonomous driving pattern that is associated with the event type” to provide more clarity.
Claim 39 recites “receiving…and (b)…” The “(b)” indicates the intent of a sequential list; however, claim 39 lacks a preceding “(a)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “an amount of adaptation” in the amended claim 24 is a relative term which renders the claim indefinite. The term “an amount of adaptation” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As submitted, the claims and specification of the instant application do not define means for measuring “adaptation,” and does not provide how “an amount” is quantified. For the purpose of a prior art rejection, “an amount of adaptation” has been interpreted to mean any measure of updates. However, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19, 23, 25-31 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 20180170392 and hereinafter, “Yang") in view of Poeppel (U.S. Patent Application Publication No. 20180356817).

Regarding claim 19, Yang teaches the method for driving a vehicle, the method comprises:
receiving, by the vehicle, (a) multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) tailored autonomous driving pattern information for each one of the multiple types of events; wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated to the event type;
Yang [0015] discloses “For each user of the autonomous vehicle, one or more user driving behaviors and preferences of the user are determined from at least the driving statistics for predetermined driving scenarios; and one or more driving profiles for the user are generated based on the determined user behaviors and preferences under the driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios when the user is riding in the autonomous vehicle that operates in an autonomous driving mode.”
Yang [0053] discloses “…the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking), and/or directional heading for parking. In some embodiments, with respect to route preference, the driving profile(s) 123 may include routing parameters (e.g., origins, destinations, waypoints) for controlling the autonomous vehicle to travel on one or more selected routes (e.g., rural, urban, freeway, highway, and/or commute route).”
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and is indicative of a current 2path;
Yang [0020] discloses “Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle.”
Yang [0037] discloses “While autonomous vehicle 300 is moving along the route, localization module 301 may also obtain real-time traffic information from a traffic information system or server.”
The Examiner notes that the localization module obtains sensor data, as disclosed in Yang [0039] (“Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302.”).
searching, by a processing circuitry of the vehicle and based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0044] discloses “Decision module 303/planning module 304 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.”
The Examiner notes “an event type identifier” is defined in [0047] of the instant specification as “real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.” As so, the Examiner further notes that avoiding potential obstacles indicates identifying an event type before the event starts, thereby avoiding it.
Yang [0031] discloses “a user can specifically select from a list of…real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.”
The Examiner notes that making a selection from a plurality of options (i.e., a list) indicates a search through the multiple event identifiers.
when detecting an event type identifier then applying an autonomous driving pattern that is associated to the event type, wherein the applying of the autonomous pattern comprises autonomously driving the vehicle according to the autonomous driving pattern.
Yang [0053] discloses “The driving profile(s) 123 for example may be utilized by one or more vehicle applications (e.g., route selection, lane changing) to control the autonomous vehicle under similar or same driving scenarios when the user is a passenger of the autonomous vehicle operating in autonomous driving mode. For example, with respect to driving style, the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking) …”
receiving from a current driver of the autonomous vehicle feedback regarding the autonomous driving pattern that is associated with the event type; and
Yang [0052] discloses “…the learning module 308 may communicate information (e.g., additional questions) to the interactive interface 307 to obtain additional user-specific information from the user. Based on the determined driving behaviors and preferences of the user, the learning module 308 may generate driving profile(s) 123 having parameters that reflect the determined driving behaviors and preferences of the user.”
The Examiner notes that obtaining user-specific information via an interactive interface encompasses receiving feedback from a current driver.
amending the autonomous driving pattern that is associated with the event type based on the feedback;
Yang [0048] discloses “Driving profiles 313 are then periodically updated by learning system 308 based on the ongoing collected driving statistics 312. Driving profiles 313 may include a number of driving profiles, each corresponding to a specific situation or driving scenario.”
The Examiner notes that Yang discloses “The driving statistics include driving commands issued at different points in time and route selection information of one or more routes while the autonomous vehicle was driven in a manual driving mode by one or more users” (Abstract). Therefore, ongoing collected driving statistics includes user feedback. The Examiner further notes that “updating” a driving profile encompasses amending the autonomous driving pattern.
Yang does not expressly teach:
wherein the event type identifier is indicative of an expected future behavior of an object that appears in the vicinity of the vehicle;
Yang in combination with Poeppel teaches:
wherein the event type identifier is indicative of an expected future behavior of an object that appears in the vicinity of the vehicle;
Poeppel [0057] discloses “The prediction system 126 can create predicted data 132 associated with each of the respective one or more objects proximate to the vehicle 104. The predicted data 132 can be indicative of one or more predicted future locations of each respective object. The predicted data 132 can be indicative of a predicted path (e.g., predicted trajectory) of at least one object within the surrounding environment of the vehicle 104. For example, the predicted path (e.g., trajectory) can indicate a path along which the respective object is predicted to travel over time…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection of Yang to incorporate expecting future behavior of an object that appears in the vicinity of the vehicle, as taught in Poeppel, to increase safety and operate navigation more accurately.

Regarding claim 23, Yang in combination with Poeppel teaches the method according to claim 19, Yang further comprising:
determining, when detecting the event type identifier, whether to apply (a) the tailored autonomous driving pattern, wherein the tailored autonomous driving pattern is tailored to the current driver of the vehicle and is associated with the event type and (b) input provided by the current drive of the vehicle that determines an amount of adaptation of the tailored autonomous driving pattern that is associated with the event type to the one or more human driving patterns of the current driver of the vehicle
Yang [0053] discloses “The driving profile(s) 123 for example may be utilized by one or more vehicle applications (e.g., route selection, lane changing) to control the autonomous vehicle under similar or same driving scenarios when the user is a passenger of the autonomous vehicle operating in autonomous driving mode. For example, with respect to driving style, the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking) …”
Yang [0048] discloses “Driving profiles 313 are then periodically updated by learning system 308 based on the ongoing collected driving statistics 312. Driving profiles 313 may include a number of driving profiles, each corresponding to a specific situation or driving scenario.”
The Examiner notes that updating is an amount of adapting the driving profiles.

Regarding claim 25, Yang in combination with Poeppel teaches the method according to claim 23 wherein Yang further teaches:
the determining is responsive to at least one autonomous driving rule.  
Yang [0040] discloses “Decision module 303 may make such decisions according to a set of rules such as traffic rules, which may be stored in persistent storage device 352 (not shown).”

Regarding claim 26, Yang in combination with Poeppel teaches the method according to claim 25 wherein Yang further teaches:
the at least one other autonomous driving rule comprises a safety rule.  
Yang [0044] discloses “The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle.”

Regarding claim 28, Yang in combination with Poeppel teaches the method according to claim 25 wherein Yang further teaches:
the at least one other autonomous driving rule is determined based on an interaction with a user of the vehicle.  
Yang [0046] discloses “Interactive interface 307 interactively interfaces with each of the users to obtain user-specific information from the user. For example, using user interface system 113 and/or infotainment system 114, the interactive interface 307 may exchange messages with the user in real-time.”

Regarding claim 29, Yang in combination with Poeppel teaches the method according to claim 25 wherein Poeppel further teaches:
the at least one other autonomous driving rule comprises a human intervention rule.  
Poeppel [0019] discloses “providing a user with manual control of a distressed autonomous vehicle to improve the ability to assist a distressed autonomous vehicle. For instance, an entity (e.g., service provider) can use a fleet of vehicles to provide a vehicle service (e.g., transportation service) to a plurality of users associated with the vehicle service.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Regarding claim 30, Yang in combination with Poeppel teaches the method according to claim 29 wherein Poeppel further teaches:
human intervention rule depends on a potential damage to at least one of the vehicle, a current driver of the vehicle, and a vicinity of the vehicle.  
Poeppel [0025] discloses “…determine if operating the autonomous vehicle in a manual operating mode would increase the risk of harm to a human driver and/or the risk of harm to the vehicle itself.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Regarding claim 31, Yang in combination with Poeppel teach the method according to claim 19 wherein Yang further teaches:
the tailored autonomous driving pattern information comprises information for retrieving the tailored autonomous driving pattern.
Yang [0052] discloses “…the interactive interface 307 may communicate with the user interface system 113 and/or infotainment system 114 to obtain user-specific information from a user of an autonomous vehicle. The driving statistics and user-specific information are communicated to the learning system 308 to determine driving behaviors and preferences of the user.”

Regarding claim 39, Yang teaches the non-transitory computer readable medium that stores instructions for: 
receiving, by the vehicle, multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) tailored autonomous driving pattern information for each one of the multiple types of events; wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated to the event type;
Yang [0015] discloses “For each user of the autonomous vehicle, one or more user driving behaviors and preferences of the user are determined from at least the driving statistics for predetermined driving scenarios; and one or more driving profiles for the user are generated based on the determined user behaviors and preferences under the driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios when the user is riding in the autonomous vehicle that operates in an autonomous driving mode.”
Yang [0053] discloses “The driving profile(s) 123 for example may be utilized by one or more vehicle applications (e.g., route selection, lane changing) to control the autonomous vehicle under similar or same driving scenarios when the user is a passenger of the autonomous vehicle operating in autonomous driving mode. For example, with respect to driving style, the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light)…”
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and is indicative of a current path;
Yang [0020] discloses “Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle.”
Yang [0037] discloses “While autonomous vehicle 300 is moving along the route, localization module 301 may also obtain real-time traffic information from a traffic information system or server.”
The Examiner notes that the localization module obtains sensor data, as disclosed in Yang [0039] (“Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302.”).
searching, by a processing circuitry of the vehicle and based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0044] discloses “Decision module 303/planning module 304 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.”
The Examiner notes “an event type identifier” is defined in [0047] of the instant specification as “real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.” As so, the Examiner further notes that avoiding potential obstacles indicates identifying an event type before the event starts, thereby avoiding it.
Yang [0031] discloses “a user can specifically select from a list of…real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.”
The Examiner notes that making a selection from a plurality of options (i.e., a list) indicates a search through the multiple event identifiers.
when detecting an event type identifier then applying an autonomous driving pattern that is associated to the event type, wherein the applying of the autonomous pattern comprises autonomously driving the vehicle according to the autonomous driving pattern.  
Yang [0053] discloses “The driving profile(s) 123 for example may be utilized by one or more vehicle applications (e.g., route selection, lane changing) to control the autonomous vehicle under similar or same driving scenarios when the user is a passenger of the autonomous vehicle operating in autonomous driving mode. For example, with respect to driving style, the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking) …”
Yang in combination with Poeppel teaches:
wherein the event type identifier is indicative of an expected future behavior of an object that appears in the vicinity of the vehicle;
Poeppel [0057] discloses “The prediction system 126 can create predicted data 132 associated with each of the respective one or more objects proximate to the vehicle 104. The predicted data 132 can be indicative of one or more predicted future locations of each respective object. The predicted data 132 can be indicative of a predicted path (e.g., predicted trajectory) of at least one object within the surrounding environment of the vehicle 104. For example, the predicted path (e.g., trajectory) can indicate a path along which the respective object is predicted to travel over time…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection of Yang to incorporate expecting future behavior of an object that appears in the vicinity of the vehicle, as taught in Poeppel, to increase safety and operate navigation more accurately.

Claims 32-34, 36, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Engelman et al. (U.S. Patent Application Publication No. 20150166069).

Regarding claim 32, Yang teaches the method for driving a vehicle, the method comprises:
receiving, by the vehicle, multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) tailored autonomous driving pattern information for each one of the multiple types of events;
Yang [0015] discloses “For each user of the autonomous vehicle, one or more user driving behaviors and preferences of the user are determined from at least the driving statistics for predetermined driving scenarios; and one or more driving profiles for the user are generated based on the determined user behaviors and preferences under the driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios when the user is riding in the autonomous vehicle that operates in an autonomous driving mode.”
Yang [0053] discloses “…the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking), and/or directional heading for parking. In some embodiments, with respect to route preference, the driving profile(s) 123 may include routing parameters (e.g., origins, destinations, waypoints) for controlling the autonomous vehicle to travel on one or more selected routes (e.g., rural, urban, freeway, highway, and/or commute route).”
wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated with the event type;
Yang [0053] discloses “The driving profile(s) 123 for example may be utilized by one or more vehicle applications (e.g., route selection, lane changing) to control the autonomous vehicle under similar or same driving scenarios when the user is a passenger of the autonomous vehicle operating in autonomous driving mode. For example, with respect to driving style, the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking) …”
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and information about a current path;
Yang [0020] discloses “Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle.”
Yang [0037] discloses “While autonomous vehicle 300 is moving along the route, localization module 301 may also obtain real-time traffic information from a traffic information system or server.”
The Examiner notes that the localization module obtains sensor data, as disclosed in Yang [0039] (“Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302.”).
searching, by a processing circuitry of the vehicle and based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0044] discloses “Decision module 303/planning module 304 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.”
The Examiner notes “an event type identifier” is defined in [0047] of the instant specification as “real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.” As so, the Examiner further notes that avoiding potential obstacles indicates identifying an event type before the event starts, thereby avoiding it.
Yang [0031] discloses “a user can specifically select from a list of…real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.”
The Examiner notes that making a selection from a plurality of options (i.e., a list) indicates a search through the multiple event identifiers.
Yang in combination with Engelman teaches:
when detecting an event type then determining whether to apply (a) a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type and exists prior to the determining, or (b) a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle;
Engelman [0031] discloses “the processing device 115 may apply a default profile control if there are no driver preferences associated with the detected predetermined scenario.”
The Examiner notes that the processing device of Engelman applies the default autonomous driving pattern when there are no tailored autonomous driving patterns detected in a predetermined scenario.
and selectively applying, based on the determining, a selected autonomous driving pattern out of the tailored autonomous driving pattern and the default autonomous driving pattern; wherein the applying of the selected autonomous driving pattern comprises autonomously driving the vehicle according to the selected autonomous driving pattern. 
Engelman [0011] discloses “For example, the processing device 115 may, while the vehicle 120 is operating in the non-autonomous mode, learn various driver preferences, associate the learned driver preferences to predetermined scenarios, and apply the learned driver preference when the predetermined scenario occurs while the vehicle 120 is operating in the autonomous mode.”
Engelman [0014] discloses “The road choice profile control may define particular roads used when planning routes. For instance, the road choice profile control may define a driver preference for favoring or avoiding highways, toll roads, bridges, tunnels, paved roads, gravel roads, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Regarding claim 33, Yang in combination with Engelman teaches the method according to claim 32 wherein Yang further teaches:
the determining is responsive to at least one autonomous driving rule.  
Yang [0040] discloses “Decision module 303 may make such decisions according to a set of rules such as traffic rules, which may be stored in persistent storage device 352 (not shown).”

Regarding claim 34, Yang in combination with Engelman teaches the method according to claim 33 wherein Yang further teaches:
the at least one other autonomous driving rule comprises a safety rule.  
Yang [0044] discloses “The collision avoidance system may automatically select the maneuver that is both available and maximizes safety of occupants of the autonomous vehicle.”

Regarding claim 36, Yang in combination with Engelman teaches the method according to claim 33 wherein Yang further teaches:
the at least one other autonomous driving rule is determined based on an interaction with a user of the vehicle.  
Yang [0046] discloses “Interactive interface 307 interactively interfaces with each of the users to obtain user-specific information from the user. For example, using user interface system 113 and/or infotainment system 114, the interactive interface 307 may exchange messages with the user in real-time.”

Regarding claim 41, Yang teaches the non-transitory computer readable medium that stores instructions for: 
receiving, by the vehicle, multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) 5tailored autonomous driving pattern information for each one of the multiple types of events;
Yang [0015] discloses “For each user of the autonomous vehicle, one or more user driving behaviors and preferences of the user are determined from at least the driving statistics for predetermined driving scenarios; and one or more driving profiles for the user are generated based on the determined user behaviors and preferences under the driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios when the user is riding in the autonomous vehicle that operates in an autonomous driving mode.”
Yang [0053] discloses “…the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking), and/or directional heading for parking. In some embodiments, with respect to route preference, the driving profile(s) 123 may include routing parameters (e.g., origins, destinations, waypoints) for controlling the autonomous vehicle to travel on one or more selected routes (e.g., rural, urban, freeway, highway, and/or commute route).”
wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated with the event type;
Yang [0053] discloses “The driving profile(s) 123 for example may be utilized by one or more vehicle applications (e.g., route selection, lane changing) to control the autonomous vehicle under similar or same driving scenarios when the user is a passenger of the autonomous vehicle operating in autonomous driving mode. For example, with respect to driving style, the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking) …”
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and information about a current path;
Yang [0020] discloses “Radar unit 214 may represent a system that utilizes radio signals to sense objects within the local environment of the autonomous vehicle.”
Yang [0037] discloses “While autonomous vehicle 300 is moving along the route, localization module 301 may also obtain real-time traffic information from a traffic information system or server.”
The Examiner notes that the localization module obtains sensor data, as disclosed in Yang [0039] (“Based on the sensor data provided by sensor system 115 and localization information obtained by localization module 301, a perception of the surrounding environment is determined by perception module 302.”).
searching, based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0044] discloses “Decision module 303/planning module 304 may further include a collision avoidance system or functionalities of a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.”
The Examiner notes “an event type identifier” is defined in [0047] of the instant specification as “real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.” As so, the Examiner further notes that avoiding potential obstacles indicates identifying an event type before the event starts, thereby avoiding it.
Yang [0031] discloses “a user can specifically select from a list of…real-time actual content captured in real-time or previously rendered content to be displayed on the display device(s), for example, retrieved from data store 125.”
The Examiner notes that making a selection from a plurality of options (i.e., a list) indicates a search through the multiple event identifiers.
Yang in combination with Engelman teaches:
when detecting an event type then determining by a processing circuitry of the vehicle whether to apply (a) a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type, or (b) a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle;
Engelman [0031] discloses “the processing device 115 may apply a default profile control if there are no driver preferences associated with the detected predetermined scenario.”
and selectively applying, based on the determining, a selected autonomous driving pattern out of the tailored autonomous driving pattern and the default autonomous driving pattern; wherein the applying of the selected autonomous driving pattern comprises autonomously driving the vehicle according to the selected autonomous driving pattern.
Engelman [0011] discloses “For example, the processing device 115 may, while the vehicle 120 is operating in the non-autonomous mode, learn various driver preferences, associate the learned driver preferences to predetermined scenarios, and apply the learned driver preference when the predetermined scenario occurs while the vehicle 120 is operating in the autonomous mode.”
Engelman [0014] discloses “The road choice profile control may define particular roads used when planning routes. For instance, the road choice profile control may define a driver preference for favoring or avoiding highways, toll roads, bridges, tunnels, paved roads, gravel roads, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Claims 24 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Poeppel, further in view of Engelman et al. 

Regarding claim 24, Yang in combination with Poeppel  does not expressly teach the method according to claim 23, comprising:
determining, when detecting the event type identifier, whether to apply the tailored autonomous driving pattern or to apply the default autonomous driving pattern.  
However, Engelman teaches:
determining, when detecting the event type identifier, whether to apply the tailored autonomous driving pattern or to apply the default autonomous driving pattern.  
Engelman [0031] discloses “the processing device 115 may apply a default profile control if there are no driver preferences associated with the detected predetermined scenario.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yang and Poeppel to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Regarding claim 40, Yang in combination with Poeppel teaches the method according to claim 39 wherein Yang further teaches:
the autonomous driving pattern is selected out of a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type
Yang [0053] discloses “The driving profile(s) 123 for example may be utilized by one or more vehicle applications (e.g., route selection, lane changing) to control the autonomous vehicle under similar or same driving scenarios when the user is a passenger of the autonomous vehicle operating in autonomous driving mode. For example, with respect to driving style, the driving profile(s) 123 may include driving parameters (e.g., throttle, braking, turning commands) for making driving decisions (e.g., overtake, yield, pass, turn on a red light), and controlling driving speed (e.g., turning speed, lane changing speed, junction speed), acceleration (e.g., initial acceleration, deceleration, sudden braking) …”
The combination of Yang and Poeppel does not expressly teach:
a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle.  
Engelman teaches:
a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle.  
Engelman [0011] discloses “If no driver preference is associated with a particular predetermined scenario, the processing device 115 may be configured to apply a default profile control for that scenario until a driver preference is learned.”
The Examiner notes that using the default profile control until a driver preference is learned indicates that the default profile control is not tailored to the current driver.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yang and Poeppel to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Poeppel and Engelman et al., further in view of Potnis et al. (U.S. Patent Application Publication No. 20180113461).

Regarding claim 27, Yang in combination with Poeppel and Engelman does not expressly teach the method according to claim 25 wherein:
the at least one other autonomous driving rule comprises a power consumption rule.  
However, Potnis teaches:
the at least one other autonomous driving rule comprises a power consumption rule.
Potnis [0049] discloses “Because the vehicle is learning to imitate the driver's driving style, there may be different styles on the scale of different input parameters (occupancy and condition parameters) but without judging or labeling whether the style is…fuel saving…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yang, Poeppel, and Engelman to incorporate a power consumption rule in the autonomous driving, as taught in Potnis, to improve the machine learning algorithm over time by imitating the driver’s driving style (Potnis [0045]).

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Engelman et al., further in view of Poeppel.

Regarding claim 37, Yang in combination with Engelman does not expressly teach the method according to claim 33 wherein:
the at least one other autonomous driving rule comprises a human intervention rule.  
However, Poeppel teaches:
the at least one other autonomous driving rule comprises a human intervention rule.  
Poeppel [0019] discloses “providing a user with manual control of a distressed autonomous vehicle to improve the ability to assist a distressed autonomous vehicle. For instance, an entity (e.g., service provider) can use a fleet of vehicles to provide a vehicle service (e.g., transportation service) to a plurality of users associated with the vehicle service.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Regarding claim 38, Yang in combination with Engelman and Poeppel teaches the method according to claim 37 wherein Poeppel further teaches:
human intervention rule depends on a potential damage to at least one of the vehicle, a current driver of the vehicle, and a vicinity of the vehicle.  
Poeppel [0025] discloses “…determine if operating the autonomous vehicle in a manual operating mode would increase the risk of harm to a human driver and/or the risk of harm to the vehicle itself.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Engelman et al., further in view of Potnis et al.

Regarding claim 35, Yang in combination with Engelman does not expressly teach the method according to claim 33 wherein:
the at least one other autonomous driving rule comprises a power consumption rule.  
However, Potnis teaches:
the at least one other autonomous driving rule comprises a power consumption rule.  
Potnis [0049] discloses “Because the vehicle is learning to imitate the driver's driving style, there may be different styles on the scale of different input parameters (occupancy and condition parameters) but without judging or labeling whether the style is…fuel saving…”
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Yang, Poeppel, and Engelman to incorporate a power consumption rule in the autonomous driving, as taught in Potnis, to improve the machine learning algorithm over time by imitating the driver’s driving style (Potnis [0045]).




Conclusion
Xiao et al. (U.S. Patent Application Publication No. 20180201273) discloses an automated system for controlling a vehicle that uses a personalized driving control commands.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662                                                                                                                                                                                                 
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662